Citation Nr: 1413986	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-20 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to October 11, 2007, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded TDIU, effective October 11, 2007.  The Veteran timely appealed the assignment of the effective date for TDIU.

Initially, the Veteran initially filed for entitlement to TDIU in December 2001, and was denied entitlement for TDIU in a September 2002 rating decision.  He timely appealed that denial to the Board.  The Veteran had a Board hearing before an Acting Veterans Law Judge in January 2005; that transcript is of record.  That Acting Veterans Law Judge remanded the case in November 2006.  During the pendency of that remand, the Veteran was awarded TDIU in the July 2009 rating decision, which is the subject of this appeal.  

As the initial benefit that the Acting Veterans Law Judge held a hearing on is different than the issue currently on appeal-entitlement to TDIU versus award of an effective date-the Acting Veterans Law Judge, who held the hearing, is no longer bound by law to decide this case.  The Veterans Law Judge handling this case has not held a hearing with the Veteran, as he declined to have a hearing in the June 2011 substantive appeal, VA Form 9, which completed the appeal currently before the Board.


FINDINGS OF FACT

1.  The VA examination dated September 27, 2007 demonstrates that the Veteran was unemployable as a result of his service-connected left eye disability.

2.  The evidence of record prior to September 27, 2007, does not demonstrate that the Veteran's unemployability is solely due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria establishing an effective date of September 27, 2007, but not before, for the award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's earlier effective date claim herein decided arises from an appeal of the assignment of an effective date for the award of TDIU.  Courts have held that once entitlement to such benefit is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Generally, the effective date of an award of compensation benefits based on an original claim will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2013).

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Initially, the Board finds that the October 11, 2007 date picked by the RO/AMC as the date that entitlement arose is incorrect.  The October 11, 2007 VA examination does not contain the opinion referenced in the July 2009 rating decision, but rather the opinion on which that award of benefits was based on was rendered on September 27, 2007.  Accordingly, the Board finds that the entitlement arose on that date rather than October 11, 2007.  See 38 C.F.R. § 3.102, 3.400.

The Board now turns to the question of whether the Veteran's TDIU award should be prior to September 27, 2007.  The Board finds that an award date prior to September 27, 2007 is not appropriate in this case.

The Veteran filed his initial claim for TDIU on December 31, 2001.  In that claim the Veteran indicated that he was now 60 years old and that employment had become a problem for him.  He indicated that VA had previously cancelled vocational rehabilitation benefits because "they said [he] would never be able to drive trucks without one eye."  The only employment the Veteran stated that he could obtain due to his service-connected left eye disability was small, short, part-time jobs.

The Board has reviewed the vocational rehabilitation services folder of record.  It demonstrates that the Veteran initially stopped responding to VA vocational rehabilitation services in 1969, after it appears that his car was stolen and he stopped attending classes.  The Veteran's vocational rehabilitation services were suspended in February 1970.  The Veteran reapplied in 1981 for VA vocational rehabilitation services, and upon being scheduled for a counseling session, asked to be rescheduled and then stopped responding to VA.  Vocational rehabilitations services were again suspended in 1981.

The Veteran underwent a VA left eye examination in August 2002, at which time it was noted that the Veteran wore a left eye prosthesis.  After examination, it was noted that the Veteran had a status post enucleation with prosthesis related his left eye injury, ptosis of the left eye, and monocular vision due to the loss of his left eye, related to injury, and therefore he no longer had any depth perception.  No opinion with regards to the Veteran's employability, or preclusion thereof, was made at that time.

The Veteran submitted an Application for TDIU, VA Form 21-8940, in October 2002, which noted that he worked as a grave digger from October 1997 to March 2002, and as a self-employed "sand hauler" from 1995 until March 2002.  The Veteran indicated that he had a high school education, and that in 1968 he completed a truck driving class.  The Veteran wrote the following on his form:

I was awarded medical discharge from the [United States Air Force] on July 15, 1968, because of total blindness in my left eye.  VA then sent me to VA doctors for a physical to attend school, they passed me and I was enrolled in Rider Home Study course for truck driving training.  I passed all of the book work with a 97 percent average.  When the time came for me to do the road training, I was dropped from the course because they stated that I would never be able to get a truck driving license due to having only one eye.  Since then I have had to rely solely on physical labor.  I've been in the business of digging graves for the past 10 years but because of poor eye sight, I fell and broke my leg and the funeral home that I worked at dismissed me entirely.  Now the only income I have is from the 60 percent [VA disability compensation payment] and odd jobs at yard work.  Now I have undergone back surgery and cannot perform the yard work.  I am totally unable to acquire any type of employment due to the fact of a service-connected disability.

Information received from the Veteran's funeral home employer in January 2003 noted that the Veteran worked for them for approximately 10 years on a contract basis, where he opened and closed graves.  It was noted that the Veteran last worked in April 2002, and that he left employment because he quit.

In his April 2003 substantive appeal, VA Form 9, the Veteran stated that he was mainly unemployable "due to the fact of age and disability."  The Board notes that age is not a factor for TDIU, and the Veteran did not indicate which "disability" was causing his unemployability at that time.  

In October 2003, the Veteran informed VA that the Social Security Administration (SSA) had found favorably in his case for Social Security Disability benefits.  VA has obtained those records, most of which are from Womack Army Hospital, which indicate that the Veteran has many physical ailments.  A May 2003 North Carolina examination from Disability Determination Services indicated that the Veteran had a left eye injury with removal of the eye with placement of prosthesis, among 16 other disabilities.  That examiner noted that "[b]ased on history and physical exam, impairment does affect the [Veteran]'s ability to sit, stand, move about, lift, or carry objects[, but d]oes not affect [his] ability to handle objects, hear, or speak.  [It d]oes affect ability to travel, [as he] cannot sit for long periods."  

It appears to the Board that the favorable SSA decision is based primarily on the Veteran's back and left leg disabilities; the treatment records are generally for other physical ailments other than his left eye disability.  

In an April 2004 statement, the Veteran reiterated much of the same history as noted in his TDIU Application.  In that statement, the Veteran again noted that he had to rely and depend on physical labor jobs as a result of his left eye disability, "but that has played out now."  He stated that he injured his back in 1969 going up stairs, and broke his left leg in 2002; both injuries he stated were the result of having lost his left eye.  

He also submitted an April 28, 2004 letter from his private physician, Dr. F.W., which stated that

. . . [the Veteran] lost his left eye in an explosion in 1967 while service in the Air Force and now has a prosthetic eye.  [His] ability to find substantially gainful employment is extremely limited because of his visual impairment.  His restricted range of vision tends to limit [the Veteran] to manual-style labor with minimal pay.  [Dr. F.W. felt the Veteran was] a victim of his disability.  In reality, if [the Veteran] had not lost his eye, he most likely would not be in this dilemma.

The Veteran submitted a second letter from Dr. F.W., dated July 12, 2004, which stated that the Veteran "lost his left eye in an explosion in 1967 while serving in the Air Force and now has a prosthetic eye and also has a back and leg injury.  [The Veteran] is unemployable and totally disabled due to these medical conditions."  (Emphasis added).

In a September 2004 statement, the Veteran noted the July 2004 letter from Dr. F.W. stating he was unemployable due to his left eye, back and leg disabilities.  He reiterated that he injured his back going upstairs and misjudged the last step because of his left eye and fell, hurting his back; he had back surgery in 1968.  He additionally broke his left leg when he fell off a bicycle in 2002, when a dog came after him from his blind side while he was riding to work.  He stated he did not see the dog until it was right on and lunging for him, which caused him to fall off the bicycle.  

In January 2005, the Veteran testified before an Acting Veterans Law Judge at the Board.  In that hearing, the Veteran reiterated much of what is already documented above.  The Veteran's contentions at that time were that his back and leg condition were caused by his left eye disability.  The Veteran's representative specifically stated that the Veteran felt "that if he had proper vision he would not have hurt his back and broke his leg and that he would be able to work at this point."  The Veteran continued to aver that his left eye disability limited him to physical employment, and that physical injuries to his back and left leg have left him unemployable in a physical employment aspect.  He continued to contend that his back and leg disorders were the result of his left eye disability.

The Board remanded claims for back and leg disorders, which were denied in the July 2009 rating decision.  The Veteran did not submit a notice of disagreement with that rating decision with respect to those denials and the Board considers those issues final.  The Veteran's back and left leg disorders are not service-connected disabilities at this time.  

Finally, following the November 2006 remand, the only medical evidence obtained is the September 27, 2007 and October 11, 2007 VA examinations.  

The Veteran submitted a February 2009 statement, which continued his arguments that he is unemployable in other than physical employment as a result of his service-connected left eye disability, and that his back and leg disabilities-which he continued to state were the result of his left eye disability-have ended his ability to work physical employment.

In this case, the Board notes that the Veteran's back and leg disorders are not service-connected disabilities; both of those claims were denied in the July 2009 rating decision and are considered final.  The Board, therefore, is precluded from considering those disabilities, and their effect on his employability, with regards to the TDIU claim on appeal.  TDIU involves only service-connected disabilities' effect on employability.  

Throughout the period prior to September 27, 2007, the Veteran specifically indicated that the only thing preventing him from his previous employment as a grave digger and sand hauler were his physical injuries to his back and leg.  The Veteran's representative specifically argued as much in the January 2005 hearing.  The Veteran's arguments are fairly clear that he would be able to continue his employment, if-but-for his nonservice-connected physical disabilities of the back and leg.  

The Veteran's ultimate argument is not that his left eye disability, alone, precludes him from employability, but rather that his left eye disability restricts his employment choices.  The Board notes that disability compensation benefits are paid, in part, in order to compensate the Veteran for his lost opportunity costs due to his service-connected left eye disability.  

Regardless, the Veteran and his representative are not competent to opine as to whether he employable or not, as a result of his left eye disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

In this case, the Board notes that the Veteran submitted two letters from Dr. F.W., four months apart.  The first letter in April 2004 indicated that the Veteran was limited to physical employment as a result of his left eye disability, and that such a restriction impacted his available employment.  Again, the Board notes that restriction of employment options is contemplated by the Rating Schedule and the policy consideration for Disability Compensation payments in general.  The Veteran's mere restriction to physical employment as a result of his left eye disability does not mean that the Veteran is unemployable; and in fact, for many years, the Veteran was employed perfectly fine as a grave digger.

The second letter, dated August 2004, indicated that the Veteran's left eye, back and leg rendered him unemployable.  The Board notes that Dr. F.W.'s opinion that the Veteran was unemployable changed over the four month period only when factoring in the Veteran's nonservice-connected back and leg disabilities; such an opinion clearly demonstrates that the Veteran's nonservice-connected back and leg disabilities are therefore the cause of his unemployability, and not solely his left eye disability at that time.  

Additionally, the Veteran has averred that the SSA's determination should be dispositive.  First, the Board notes that VA is not bound by SSA's determination in this case.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (VA is not bound by SSA determinations, particularly in light of its own regulations).

Moreover, the Board notes that SSA's decision to find the Veteran unemployable seems to be based solely on his physical ailments, including his back and leg disabilities, and is not based solely on the Veteran's service-connected left eye disability.  

Instead, the SSA decision appears to be on the aggregate effects of the Veteran's physical disabilities-the Board notes the May 2003 restrictions, aside from travel and impaired ability to "move about," contemplate restrictions of a physical nature that are not due to the Veteran's left eye disability-and his left eye disability.  Consequently, the Board finds the SSA determination is not probative in this case, as it impermissively considers nonservice-connected disabilities with regards to unemployability.

Prior to September 27, 2007, other than the Veteran's own noncompetent statements regarding employability, which even seem to concede that if-but-for his nonservice-connected back and leg disabilities he would still be able to perform his previous employability without problem, there is no competent evidence to demonstrate that the Veteran's service-connected left eye disability was the sole cause of his unemployability.  

Accordingly, the September 27, 2007 opinion is the first positive evidence of record that the Veteran's left eye disability, alone, rendered him unemployable, and thus, it is on that date that entitlement to the benefit arose in this case.  The Board therefore has properly affixed that date as the effective date for the award of TDIU in this case.  See 38 C.F.R. § 3.102, 3.400, 4.16(a).  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date of September 27, 2011, but no before, for the award of TDIU is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


